Name: Commission Regulation (EEC) No 3655/87 of 4 December 1987 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in particular in the Valtellina and repealing Regulation (EEC) No 3284/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12. 87 Official Journal of the European Communities No L 343/ 11 COMMISSION REGULATION (EEC) No 3655/87 of 4 December 1987 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in particular in the Valtellina and repealing Regulation (EEC) No 3284/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas the natural disasters which recently struck Italy s Valtellina have had a major adverse effect on the meatpro ­ cessing industry ; whereas, because of this particular situ ­ ation, a certain assistance should be provided, in order for the industry to pick up again, by putting up for sale a certain quantity of intervention beef for processing in particular in the area concerned ; whereas, for reasons of a technical nature and of controls, provision should be made for at least 60 % of the meat to be processed in this region, the remainder being processed in the other terri ­ tories of the Member State concerned ; HAS ADOPTED THIS REGULATION : Article 1 1 . Approximately 1 700 tonnes of hindquarters held by the Italian intervention agency and bought in before 1 November 1986 shall be put up for sale for processing in particular in Valtellina's territory. 2. The Italian intervention agency shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of these meats are set out in Annex I hereto . 4. Subject to the provisions of this Regulation the sales shall be conducted in accordance with Regulations (EEC) No 2173/79, (EEC) No 1687/76 and (EEC) No 2182/77. 5. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase appli ­ cations shall not name the storage depot where the products applied for are stored. 6. Information concerning the quantities available and the places where the products are stored may be obtained from the address given in Annex II to this Regulation. Article 2 1 . Notwichstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 21 82/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing meat of bovine animals and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process at least 60 % of the meat boned from each hind ­ quarter in Valtellina's territory and the rest of the meat in other Italian regions into products speci ­ fied in Article 1.(1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 (1 ) of the same Regulation ;  a precise indication of the establishments) where the meat will be processed. Whereas the rules laid down in Commission Regulation (EEC) No 21 73/79 (3), as amended by Regulation (EEC) No 1809/87 (4), in Commission Regulation (EEC) No 1687/76 Q, as last amended by Regulation (EEC) No 3497/87 (*), and in Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 1809/87, should apply to the sale provided for in this Regulation ; whereas provision should be made for certain derogations which may prove necessary, in particular in view of the destination of the products in question ; Whereas provision should be made for derogating from the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , in view of the administrative diffi ­ culties to which that rule might otherwise give rise ; Whereas the Commission Regulation (EEC) No 3284/87 (8) should be repealed ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 98, 17 . 2. 1987, p. 1 . (3 OJ No L 251 , 5 . 10 . 1979, p. 12 . (4) OJ No L 170, 30 . 6 . 1987, p . 23 . 0 OJ No L 190, 14. 7 . 1976, p . 1 . (&lt;) OJ No L 330, 21 . 11 . 1987, p . 30 . o OJ No L 251 , 1 . 10 . 1977, p . 60 . 8) OJ No L 309, 31 . 10 . 1987, p . 74. No L 343/ 12 Official Journal of the European Communities 5. 12. 87 2. The applicants referred to in paragraph 1 of this Article may instruct an agent to take delivery, on their behalf, of the products which they purchase, in which case the agent shall submit the applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 shall be 100 ECU per 100 kilo ­ grams for hindquarters intended for the manufacture of the products referred to in Article 1 ( 1 ) of Regulation (EEC) No 2182/77. 2. By way of derogation from Article 5 (3) of Regula ­ tion (EEC) No 21 82/77, the processing of at least 60 % of the meat boned from each hindquarter in an establish ­ ment in Valtellina's area and the rest of the meat in other Italian regions shall also constitute a principal require ­ ment. Article 4 For the purposes of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin . Article 5 Regulation (EEC) No 3284/87 is hereby repealed. Article 6 This Regulation shall enter into force on 7 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1987. For the Commission Frans ANDRIESSEN Vice-President 5. 12. 87 Official Journal of the European Communities No L 343/13 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos  &gt; Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/ 1 00 kg) (') Salgspris (ECU/100 kg)(') Verkaufspreise (ECU/100 kg)(') Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/ 1 00 kg) (') Selling prices (ECU/ 1 00 kg) (') Prix de vente (Ã cus/100 kg)(') Prezzi di vendita (ECU/ 1 00 kg) (') Verkoopprijzen (Ecu/ 1 00 kg)(') PreÃ §o de venda (ECUs/ 1 00 kg)(') a) Carne sin deshuesar  Ikke udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso A B Italia  Quarti posteriori provenienti dai : Categoria A 1 700 195,00 195,00 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §o dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel . 49 57 283  49 59 261 Telex 61 30 03